DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00300-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


HOLLY LAKE RANCH ASSOCIATION, INC., 
ROBERT E. MEAD, JR., AND ROBERT JAMES,
AS GENERAL MANAGER OF HOLLY          §     APPEAL FROM THE 402ND
LAKE RANCH ASSOCIATION, INC.
APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

RON RODDY, BILL MCKENZIE 
AND CHARLIE WILLIAMS,                            §     WOOD COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            Appellants have filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In their motion, Appellants represent that the parties
have reached an agreement that disposes of all issues presented for appeal.  Because Appellants have
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and
the appeal is dismissed without prejudice.  Each party shall bear its own costs of appeal.
Opinion delivered February 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)